Title: To Alexander Hamilton from Daniel Jackson, 14 April 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport April 14th. 1800—
          
          Yours of the 28th. ultimo has been duly received. The construction you put upon my letter was right, altho’ not explicitly conveyed to you. I wish to establish a uniform system in my Battalion—and for this purpose I wish the Soldiers to wear black half Gaters and to have black feathers with a red top and for the Music a red feather with a black top—these will I think add very much to the appearance of the men and are attended with little expence. If, it be improper for the public to be at this extra expence I think it more than probable, that the respective Companies in my Battalion will be willing to appropriate such part of their pay as is necessary to purchase these articles, provided that they be properly authorized—As these steps cannot be taken without a departure from existing regulations on the subject—I have to solicit your concurrence and directions, for I wish to do every thing for my Battalion, consistent with the nature of the service, and their own respectability. I wish your directions that two field pieces of Artillery, may be ordered for each Garrison, where they are not already provided, for the purpose of teaching the Soldiers the exercise, and they will always be ready in assisting to quell internal and external enemies, & if mortars were provided, it appears to me, they would also be very necessary and it is my wish that the Soldires may be permitted to practice firing at Targuts or otherwise.
          If there were temporary laboratories established at some of the most essential fortifications, I think this would have a tendency to lessen the expence of Government, by diminishing the extra expences of transportation, that must arise in sending military Stores from and too those Garrisons, which expence must accrue if there be only one grand laboratory established.
          For powder in magazines is apt to receive damage and lose its strength by the niter and Sulpher seperating from the charcoal, which with a little expence may be brought to its original strength and if so far damaged as to render it unfit to be restored, the niter and Sulpher may be seperated and refined and the powder made again, or appropriated for making Port fires and for other uses—which with little expence may be accomplished at the small laboratory.
          These establishments will answer another valuable purpose, if the enemy should lay siege to any one of the Garrisons, and they should fall short of laboratory Stores, they may be made in a short time, and perhaps may be the means of saving a Garrison. Fuzes must be altered and some times may be made in time of a siege — the distance of the enemy’s varies. A room reserved on each — of the Garrisons for this purpose, about sixteen feet square, where these smal laboratory’s should be established, I think would answer the intended purpose. There will be wanted one Port fire, and one Rocket mould and one or two kettles, and a few Sieves, for each laboratory the remainder of the tools may be made by the Artificers. I thing this arrangment will not interfere with the grand laboratory as I presume that will be very essential, and especially if the military Schools should not be established by Government. The grand laboratory may be extended so far as to be appropriated for the instruction of Young Officers & Cadets in the Arts of pyrotechny Artillerists, Engineers and tactics until Government should think themselves able to establish it on  a larger scale according to the report of the Secretary of War.
          I am Sir with great respect Your obedient & huml Servt.
          
            D: Jackson
          
          Major General Hamilton—
        